United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-50264
                         Conference Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

GERMAN NABARRETTE NIETO, also known as Herman Nieto,

                                       Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:02-CR-105-2
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

      Counsel appointed to represent German Nabarrette Nieto on

appeal has moved to withdraw pursuant to Anders v. California,

386 U.S. 738 (1967).    Nieto has not filed a response.    Our

independent review of counsel’s brief and the record discloses no

nonfrivolous issue.    Accordingly, the motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.      See

5TH CIR. R. 42.2.


  *
    Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.